DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 33-35 are indefinite because it is unclear how the camera alone can detect particles, determine particle densities, identify materials, or count steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10, 21-28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,833,603 to Kovacs et al., in view of U.S. PG Pub. No. 2014/0275815 A1 to Stein et al., in view of U.S. Patent No. 4,353,135 A to Forte et al., in view of U.S. PG Pub. No. 2014/0316526 A1 to Grotz, in view of U.S. PG Pub. No. 2005/0010299 A1 to Disilvestro, and in view of U.S. PG Pub. No. 2010/0228089 A1 to Hoffman et al.
Regarding claims 1 and 33-35, Kovacs discloses a joint sensor system, comprising: an implantable joint structure configured and arranged for implantation proximate a joint interface of a patient, a camera assembly positioned to view the joint interface when the implantable joint replacement structure is implanted, wherein the camera assembly comprises a visible light mode for producing visible light images of the joint interface the implantable joint replacement structure further comprising a controller assembly disposed within the implant for communication, wherein the implantable joint replacement structure is configured to power the camera assembly inductively using a generated electromagnetic field (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26); a data processing device configured for communication with the controller assembly and configured and arranged to collect joint data from the joint camera assembly via the controller assembly (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26); and a display coupled to the data processing device configured and arranged to monitor the joint using the camera assembly (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26).   Kovacs also discloses sensors including those to measure temperature, acceleration, location, and pressure.
	Kovacs does not specifically disclose a joint replacement structure to replace a portion of a natural joint.
	However, Stein discloses a similar sensor based, smart joint replacement system, comprising a joint replacement structure to replace a portion of a natural joint (see Figs. 1 and 27-30, abstract and para 63-69).
	It would have been obvious and predictable to a skilled artisan to have included the camera based device of Kovacs in the joint replacement components of Stein so that the joint interface between the upper implant assembly and the lower implant assembly can be monitored visually because doing so would allow a physician to assess the structural condition of the replacement joint so that appropriate replacements or changes could be made and so that data could be collected to provide manufactures with performance information.  Moreover, using a camera to monitor a joint prosthesis is directly suggested by a Kovacs and merely placing the Kovacs camera on the Stein joint replacement would ensure that the Kovacs remains in place and is able to monitor the joint prosthesis over time.  Additionally, the joint replacement of Stein would provide the predictable benefit of replacing a joint, such as the knee or hip.
	Hoffman discloses a similar endoscopic camera device, wherein a camera and light source are configured to produce white light, infrared light, and ultraviolet light images (see para 50).
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs and Hoffman because doing so would predictably provide an array of diagnostically useful information.  For example, white light images would provide normal optical, visual diagnostic data to a user; infrared images would allow for subsurface blood penetrating images to be formed; and ultraviolet images would show a variety of tissues or materials not visible to the naked eye but useful in analysis of the joint.
	Forte discloses a similar implantable joint replacement structure comprising an upper implant assembly, a lower implant assembly, and a patella implant (see Fig. 5, col 1, and col 3).  
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs and Forte because doing so would predictably provide a knee replacement that can be monitored by the camera of Kovacs.
	Similarly, Grotz discloses a similar implantable knee replacement device, comprising a camera and a patella implant (see para 41 and 232).  
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs, Forte, and Grotz because doing so would predictably provide monitoring of a knee, patella replacement to promote healing or other desired effects as taught in at least Grotz.
	Examiner notes the present claim limitations indicating first, second, and third sensors in each of the implant parts of Forte would have been obvious for one or both of two reasons.  
The first reason is it would have been a matter of routine skill in the art to duplicate the sensors of Kovacs in each element of the Forte knee implant so that data could be collected from each implant element so that each implant element could be monitored for proper functioning.  Essentially, it would have been obvious to one having ordinary skill in the art at the time the invention was made to triplicate the number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The second reason is that Stein discloses sensors disposed into a lower element of a knee implant for tracking force, pressure, and shock (see Figs. 27-40, para 192, and citations above to Stein), and Disilvestro discloses a similar knee monitoring system, wherein a location and acceleration sensor is placed in the upper element of the knee replacement (see Figs. 9-10 and 22-24 and para 92-94).  Importantly, Disilvestro and Stein show that sensors should be embedded in knee replacement components.  Lastly, Examiner notes that Kovacs (abstract and Figs. 1-3) and Stein (para 69) disclose wireless communications from sensors to control devices and Disilvestro discloses wired connections.
It would have been obvious to one of skill in the art to have added the sensor of Stein to a lower element because doing so would provide the functionality of measuring force, pressure, and shock on the knee.  It would have been obvious to add the sensors of Disilvestro because doing so would track and count knee movements while also measuring kinetics of the knee.  Lastly, providing communications amongst elements would have been obvious and predictable for the purpose of transmitting data from the sensors to a user via conventional electronic interfaces.
Specifically regarding the newly added limitations, wherein the camera assembly is configured to detect particles in the joint interface or determine a density of particles in the joint interface; wherein the camera assembly is configured to identify a type of material that is detected as particles; wherein the camera assembly is configured to utilize different spectra of light to identify the type of material; and wherein the camera assembly is configured to count steps, claims 1 and 33-35 fail to recite further structural limitations.  The newly amended portion of claim 1 and claims 33-35 recite only functional and intended use limitations.  The cited camera is capable of performing the claimed functional and intended use limitations.  Therefore, the camera reads on the new claim limitations.
Regarding claim 2, Kovacs further discloses a data communication device (e.g. reader 38 in Fig. 1) configured and arranged to be disposed external to the patient (the reader is remote, see column 6, line 42) and to communicate with the joint camera assembly via the controller assembly (the sensed parameters are sent to the reader, see column 6, lines 48-50; also the reader send power and command signals to the control circuit of the transponder, see column 6, lines 40-43) and the data processing device (the remote reader includes a personal computer which is used for data processing, see column 6, lines 61-64).
Regarding claim 3, Kovacs further discloses a power source (energy coupler 34).
Regarding claim 4, Kovacs further discloses an illumination controller (e.g. control circuit 36 that controls optical emitter 60) configured and arranged to direct illumination on a portion of the joint interface (column 11, lines 2-6; also see column 11, line 55 - column 12, line 33).
Examiner notes that directing and illuminating the joint surface is a functional or intended use limitation and the combined device is capable of performing said functional limitation.
Regarding claim 5, Kovacs further discloses an illumination element (optical emitter 60 in Fig. 3) configured and arranged to produce at least one of white light, ultraviolet light, or infrared light (column 10, lines 58-61).
Regarding claim 6, Kovacs further discloses the illumination controller and illumination element being configured and arranged to facilitate identification of a foreign material (e.g. dye) in the joint interface (column 10, lines 27-32).
Regarding claim 7, Kovacs further discloses an ultrasound controller configured to monitor the joint structure in addition to the camera assembly (column 17, lines 16-21).
Regarding claim 8, Kovacs further discloses a camera configured and arranged to produce a video or still image of the joint interface (an imager for providing an image of the implant site is disclosed, see column 5, lines 7-9).
Examiner notes that producing a video of the joint interface is a functional or intended use limitation and the combined device is capable of performing said functional limitation.
Regarding claim 9, Kovacs further discloses at least one sensor configured and arranged to produce sensor data for determination of at least one of a temperature and a pressure (column 4, line 63 - column 5, line 4).
Regarding claim 10, Kovacs further discloses the joint camera assembly positioned proximate a natural joint (the implantable transponder can be used for monitoring strain forces on prosthesis such as joint replacement systems, see column 3, lines 34-42; also see column 17, lines 26-30; also see column 13, lines 41-50; also note that positioned for only requires the ability to perform so and an transponder for implantation in an organism has to ability to be implanted proximate a natural joint, such as the upper and lower portions of a knee replacement).
Further, Forte discloses a similar implantable joint replacement structure comprising a patella implant, comprising an upper implant assembly and a lower implant assembly (see Fig. 5, col 1, and col 3).  
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs and Forte because doing so would predictably provide a knee replacement that can be monitored by the camera of Kovacs.
	Similarly, Grotz discloses a similar implantable knee replacement device, comprising a camera and a patella implant (see para 41 and 232).  
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs, Forte, and Grotz because doing so would predictably provide monitoring of a knee, patella replacement to promote healing or other desired effects as taught in at least Grotz.
	Additionally, a skilled artisan would have found it obvious to aim the camera at the joint to be monitored; otherwise, the purpose of the camera would be frustrated.  Essentially, such a rearrangement of parts would have been obvious to a skilled artisan because aiming a camera at an object to be imaged is well known in the art.
Regarding Claims 21-23, Hoffman discloses a similar endoscopic camera device, wherein a camera and light source are configured to produce white light, infrared light, and ultraviolet light images (see para 50).
	It would have been obvious to one of skill in the art to have combined the teachings of Kovacs and Hoffman because doing so would predictably provide an array of diagnostically useful information.  For example, white light images would provide normal optical, visual diagnostic data to a user; infrared images would allow for subsurface blood penetrating images to be formed; and ultraviolet images would show a variety of tissues or materials not visible to the naked eye but useful in analysis of the joint.
Regarding Claim 24, Kovacs discloses a device, wherein the data communication device comprises a wireless power generator configured and arranged to couple to and charge the power source (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26).
Regarding Claim 25, Kovacs discloses a device,, wherein at least one of the at least one sensor is an acceleration sensor (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26).
Examiner takes Official Notice that accelerometers are a well-known type of acceleration sensor and substituting an accelerometer for acceleration sensor would have been obvious and predictable for determining the accelerations already taught in Kovacs.
Regarding Claim 26, Kovacs discloses a device, wherein at least one of the at least one sensor is a motion detector (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26, noting an acceleration sensor detects motion).
Regarding Claim 27, Kovacs discloses a device, wherein at least one of the at least one sensor is a temperature sensor (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26).
Regarding Claim 28, Kovacs discloses a device, wherein at least one of the at least one sensor is a shock sensor (see Figs. 1-6 , col 3 ln 57-col 5 ln 35, col 6 ln-col 7 ln 16, col 10 ln 55-col 13 ln 40, and col 17 ln 1-26, noting that a shock sensor is undefined in the specification and that an acceleration sensor can sense shocks).
Regarding Claim 30, Disilvestro discloses a similar joint monitoring prosthesis, wherein at least one of the at least one sensor is a proximity sensor (see abstract and para 48-57 and 73-75).
It would have been obvious to one of skill in the art to have used the proximity sensor of Disilvestro with the device of Kovacs because doing so would allow a user to track the number of motions of the joint replacement prosthesis to ensure that the prosthetic is performing properly and has not exceed the maximum recommended number of uses.
Regarding claim 32, Kovacs discloses a device, wherein the implantable joint replacement structure is configured for powering the camera assembly, the first sensor, the second sensor, and the third sensor inductively using a generated electromagnetic field (see abstract).
It would have been obvious to power all components using induction because doing so would predictably and non-invasively provide power to all of the elements of the system.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kovacs, Stein, Forte, Grotz, Disilvestro, and Hoffman as applied to Claim 9 above, and further in view of U.S. PG Pub. No. No. 2013/0217998 A1 to Mahfouz et al.
Regarding Claim 29, Mahfouz discloses a similar joint prosthesis monitoring system, wherein at least one of the at least one sensor is a magnetometer (see Fig. 5C and para 16, 43-46, 53, 63, and 102).
It would have been obvious to one of skill in the art to have used the magnetometer of Mahfouz with the device of Kovacs because doing so would allow a user to track motion of the device and joint to ensure that the prosthetic is performing properly.
Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Examiner incorporates by reference all of the findings of the Board in the Board Decision dated April 1, 2021.  
Applicant argues that the cited prior art does not disclose detecting particles in the joint.
Applicant’s remarks are unpersuasive because detecting particles is merely an intended use of the device claim.  The cited cameras are capable of detecting particles in an image.  Therefore, the cited cameras read on the functional and intended use limitation of detecting particles.  Further, it appears Applicant at page 7 of the Remarks is reading in limitations to the claims.  In particular Applicant appears to read in some processor or other device for actually determining particle density.  A camera alone cannot make said determinations without additional structures.
Applicant argues that the first through third sensors are not merely a matter of duplication because the sensors are different and not interchangeable.
Applicant’s remarks are unpersuasive because the claims do not indicate the sensors are different or interchangeable.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different or interchangeable sensors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that Stein and Disilvestro each disclose only one implant each, and Applicant opines that one implant each is enough.
Applicant’s remarks amount to considering each reference individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Rather, the cited art shows that sensors are well known in the art in an upper implant, in a lower implant, and in a patella implant.  Given that a skilled artisan would have known all three implants could have a sensor and camera system, a skilled artisan would have found it obvious and predictable to place an implant in all three locations so as to determine location specific information.  For example, as noted in the Non-Final Action, Disilvestro discloses that an upper implant tracks movement; Stein discloses a lower implant for determining force; Kovacs teaches a joint sensor with multiple sensing capabilities; and Grotz discloses a patella implant with a camera.  The combination of all four reference would provide force and movement data for each implant and a camera on each implant would provide three different views of the joint.
Applicant argues that the sensors of the prior art do not directly communicate with each other.
Applicant appears to have read limitations into the claims.  Applicant has read that each sensor must directly communicate with each other, that sensor one must send a message to sensor two.  However, the claim language does not recite such language.  Rather, the claim language is broad and merely indicates that communication must occur.  The broad claim language also includes that the sensors can communicate through an external computer or device.  Presently, the prior art reads on the claims because Kovacs discloses a sensor device that communicates with a central system.  The combined device includes said communication device for each sensor and camera device.  Such a combination device reads on the claims as written because all the elements communicate and are synchronized through a central device.
Examiner recommends that Applicant includes the word “directly” or similar words to indicate that the first sensor communicates directly with the third for example.  However, Examiner reiterates as he noticed on page 6 of the previous action that communication amongst elements using conventional electronics is well known and predictable in the art and is obvious.
All previous uses of Official Notice have been deemed admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793